Case 15-04276        Doc 37     Filed 12/31/18     Entered 12/31/18 17:11:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 04276
         Paul Milczewski
         Sharon Milczewski
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/10/2015.

         2) The plan was confirmed on 06/03/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/18/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/06/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,149.29.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-04276            Doc 37    Filed 12/31/18    Entered 12/31/18 17:11:57                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $32,340.00
           Less amount refunded to debtor                        $3,552.20

 NET RECEIPTS:                                                                                    $28,787.80


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $800.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,151.04
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,951.04

 Attorney fees paid and disclosed by debtor:                  $3,200.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 1ST FINL INVSTMNT FUND            Unsecured         159.00           NA              NA            0.00        0.00
 AFNI, Inc.                        Unsecured         243.00           NA              NA            0.00        0.00
 American InfoSource LP as Agent   Unsecured         588.00        588.45          588.45        588.45         4.87
 AT&T Mobility II LLC              Unsecured      1,007.00       1,007.84        1,007.84      1,007.84         8.34
 ATG Credit LLC                    Unsecured          60.00           NA              NA            0.00        0.00
 Capital One                       Unsecured      2,435.43            NA              NA            0.00        0.00
 Capital One Bank                  Unsecured         528.91           NA              NA            0.00        0.00
 Capital One Bank                  Unsecured         956.78           NA              NA            0.00        0.00
 Capital One Bank USA, N.A.        Unsecured      1,234.68            NA              NA            0.00        0.00
 Choice Recovery                   Unsecured         153.00           NA              NA            0.00        0.00
 Convergent Outsourcing            Unsecured         447.00           NA              NA            0.00        0.00
 Cook County Clerk                 Unsecured           0.00           NA              NA            0.00        0.00
 Cook County Treasurer             Secured       22,000.00           0.00       22,000.00     22,000.00    1,785.44
 Cook County Treasurer             Unsecured      2,133.67            NA              NA            0.00        0.00
 Creditors Collection Bur          Unsecured         149.00           NA              NA            0.00        0.00
 Dependon Collection Service       Unsecured         430.00           NA              NA            0.00        0.00
 Dr Leonards/Carol Wright          Unsecured          70.00           NA              NA            0.00        0.00
 FNCB, Inc.                        Unsecured          55.06           NA              NA            0.00        0.00
 Ginny's                           Unsecured         314.00        314.38          314.38        314.38         2.60
 LVNV Funding LLC                  Unsecured      1,234.68            NA              NA            0.00        0.00
 M3 Financial Services IN          Unsecured         551.00           NA              NA            0.00        0.00
 Manjula Khandelwal MD             Unsecured          47.00         52.00           52.00          52.00        0.46
 Portfolio Recovery Associates     Unsecured         534.00        534.66          534.66        534.66         4.43
 Portfolio Recovery Associates     Unsecured         528.00        528.91          528.91        528.91         4.38
 TCF National Bank                 Unsecured         441.75           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-04276        Doc 37      Filed 12/31/18     Entered 12/31/18 17:11:57             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                 $22,000.00         $22,000.00           $1,785.44
 TOTAL SECURED:                                          $22,000.00         $22,000.00           $1,785.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,026.24          $3,026.24             $25.08


 Disbursements:

         Expenses of Administration                             $1,951.04
         Disbursements to Creditors                            $26,836.76

 TOTAL DISBURSEMENTS :                                                                     $28,787.80


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
